Nd Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed December 23, 2021 in response to the Office Action of July 29, 2021 is acknowledged and has been entered.  Claims 1-15 and 21 have been cancelled. Claims 16 and 23 have been amended 
2.	Claims 16-20 and 22-25 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): a
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record. 

A review of the specification as originally filed reveals support for the method of claim 1, wherein the selecting the CD3+ cells from the PBMCs comprises: mixing the PBMCs with a group of antibodies to allow the group of antibodies to bind target cells, the group of antibodies not including CD3 antibodies; and removing the target cells from the PBMCs to obtain a solution containing the CD3+ cells.  See original claim 5. However, this does not provide support for new claim 19 because claim 19 encompasses using antibodies that are specific for CD3- cells and such antibodies are not taught or suggested by original claim 5 or the rest of the specification and claims as originally filed.  Thus, new claim 19 does not have adequate descriptive support in the specification and claims as originally field and is new matter. 

Response to Arguments
	4.	Applicant argues that the specification provides adequate support for claim 19. Lines 15-18 on page 13 of the specification describe selecting CD3+ cells from PBMC by negative selection. Line 20 of page 30 to line 7 of page 31 of the specification describes the use of antibodies to select for CD3 positive cells.

	Applicant’s arguments have been considered, but are not found persuasive.  A review of the cited support reveals support for reveals support for a definition for “Encoding” on page 13 lines 15-18.  On line 20 of page 30 to line 7 of page 31 support is found for:
In certain embodiments, the method may include mixing the PBMCs with a group of antibodies to allow the group of antibodies to bind target cells and removing the target cells from the PBMCS to obtain a solution containing the CD3+ cells. In these instances, the group of antibodies does not include CD3 antibodies. For example, the group of antibodies may include at least one of CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, or CD235a.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 16 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milone et al. (Mol. Therapy, Aug. 2009 17(8): 1453-1464, IDS), “Milone” essentially for the reasons of record. 
Milone teaches expressing CD19 CAR constructs comprising a CD3 activation domain alone or in combination with 4-1BB and/or CD28 co-stimulatory domains in primary human T cells, which are ex vivo.  See Figure 1 and paragraph bridging pp. 1455-1456.  
Milone teaches in vitro expansion of the CAR+ T cells following antigen stimulation. T cells were stimulated with αCD3/αCD28 coated magnetic beads on day 0, and transduced with the indicated CAR on day 1 using a bicistronic lentiviral vector expressing CAR along. Cultures were re-stimulated with either CD19+ K562 cells (K562-CD19), wildtype K562 cells (K562 wild type) or K562 cells expressing hCD32 and 4-1BBL in the presence of aCD3 and aCD28 antibody (K562-BBL-3/28) following washing.  See Figure 4(a) legend- p. 1457.

	Milone teaches T-cell re-stimulation with CD19+ K562 (K562-CD19 cells), T cells expressing the αCD19-28-ζ receptor exhibited proliferation comparable to that obtained with full stimulation of the endogenous TCR complex with K562 cells loaded with anti-CD3 and CD28 antibodies, a condition shown previously to support long-term expansion of primary human T cells.  See p. 1456-left column and Figure 4(a). 
	The CD19 of K562-CD19 cells comprise the extracellular domain of human CD19 which comprises SEQ ID NO: 1. See p. 1455-Fig. 2(a) description and p. 1456-Fig. 3 description and the Appendix.  
Response to Arguments
	6.	Applicant argues that the rejection does not apply to new claims 16 and 22- 25.
Independent Claim 16
Applicant argues that claim 16 recites (newly added language underlined):
A method of in vitro expanding chimeric antigen receptor (CAR) T cells, the method comprising: obtaining T cells from a sample of peripheral blood mononuclear cells (PBMCs); activating the T cells using anti-CD3 and anti-CD28 antibodies to obtain activated T cells: transferring a nucleic acid sequence encoding the CAR to the activated T cells to obtain a population of T cells comprising CAR T cells: removing the anti-CD3 and anti-CD28 antibodies; and contacting the population of T cells with an agent to enrich the CAR T cells after removing the anti-CD3 and anti-CD28 antibodies, wherein the agent comprises an extracellular domain of CD19, and the CAR comprises a CD19 antigen binding domain, and wherein the antigen comprises the amino acid sequence of SEQ ID NO: 1.

Applicant argues that Milone describes stimulation of T cells with anti-CD3/CD28 beads on day 0, transducing the T cells with CAR on day 1, and re-stimulating the CAR T cells with CD19- K562 cells on day 7. However, Milone does not teach or suggest removing the anti- 
Applicant argues that for at least the reasons presented herein, Milone does not disclose all of the features of claim 16. Applicant submits that for a reference to anticipate a claim, the reference must expressly or inherently describe each element of the claim. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Accordingly, Applicant submits that Milone does not anticipate claim 16, and respectfully requests that the Office withdraw the § 102 rejection of claim 16. 

Applicant’s arguments have been considered, but have not been found persuasive. With respect to the removal of the anti-CD3/CD28 antibody beads before re-stimulating the CAR T cells with CD19-K562 cells, Milone teaches inf Fig. 4(a) that the CAR-T cells were re-stimulated following washing of the anti-CD3/CD28 antibody bead treated cells.  The washing would have removed the anti-CD3/CD28 antibody beads.  The removal of the anti-CD3/CD28 antibody beads is clear from the teachings of Milone because the experiment was comparing the effect of re-stimulation with CD19+ K562 cells (K562-CD19), wildtype K562 cells (K562 wild type) or K562 cells expressing hCD32 and 4-1BBL in the presence of aCD3 and aCD28 
Regarding the amendment “and wherein the antigen comprises the amino acid sequence of SEQ ID NO: 1” the CD19 of K562-CD19 cells of Milone comprise the extracellular domain of human CD19 which comprises SEQ ID NO: 1. See p. 1455-Fig. 2(a) description and p. 1456-Fig. 3 description and the Appendix.  Therefore, Applicant’s arguments are not found persuasive and are maintained for the reasons previously set forth and above. 
Dependent Claims 22-25
Applicant argues that claims 22-25 ultimately depend from independent claim 16. As discussed above, claim 16 is not anticipated by Milone and is therefore allowable over the cited document. Therefore, claims 22-25 are also allowable over the cited document of record for at least their dependency from an allowable base claim, and also for the additional features that each recites.  Accordingly, Applicant respectfully requests the withdrawal of the § 102 rejection of claims 22-25

	Applicant’s arguments have been considered, but have not been found persuasive because Applicant is reiterating the arguments set forth above.  Thus, the rejection is maintained for the reasons set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milone et al. (Mol. Therapy, Aug. 2009 17(8): 1453-1464, IDS), “Milone” as applied to claims 16 and 22-25 above, and further in view of US 2017/0137783 (Bedoya et al. May 18, 2017, effectively filed July 21, 2015), “Bedoya” for the reasons of record.
Milone teaches as set forth above, but does not teach using CD19 or its extracellular domain conjugated to a solid surface like a magnetic bead. 
	Bedoya teaches as set forth above. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Milone and Bedoya and use the extracellular domain of human CD19 on magnetic beads for stimulation of the CAR T-cells because Bedoya teaches that the anti-CD19 CAR binds to the extracellular domain of human CD19 and using stimulation with CD19 on magnetic beads.  Thus, given that the anti-CD19 CAR binds to the extracellular domain of CD19 one of skill in the art would have been motivated to use the extracellular domain of CD19 on magnetic beads for stimulation of the anti-CD19 CAR T-cells in the methods of Milone and Bedoya.

Response to Arguments
8.	Applicant argues that Claims 17-18 ultimately depend from independent claim 16. As discussed above, claim 16 is allowable over Milone or Bedoya. The Office cites Bedoya as allegedly teaching the respective features of dependent claims 17-18. However, as discussed 

Applicant’s arguments have been considered, but have not been found persuasive because Bedoya does not need to teach or suggest “removing the CD3/CD28 antibodies” before “contacting the population of T cells with an agent to enrich the CAR T cells,” because Milone teaches removing the CD3/CD28 antibodies before contact with CD19 as set forth above. Additionally, it would have been obvious to remove the initial CD3/CD28 antibody treatment, even if it was not taught by Milone, so that it would not interfere with the rest of the re-stimulation experiment which was comparing different re-stimulation methods as set forth above.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained. 

9.	Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milone et al. (Mol. Therapy, Aug. 2009 17(8): 1453-1464, IDS), “Milone” in view of US 2017/0137783 (Bedoya et al. May 18, 2017, effectively filed July 21, 2015), “Bedoya” as applied to claims 16-18  and 22-25 above, and further in view of US 2018/0148507 A1 (Evnin et al May 31, 2018, effectively filed May 29, 2015, of record), “Evnin” for the reasons of record.

Evnin teaches CD3+ cells were isolated both by simple "positive enrichment" via use of CD3 microbeads as well as by more complex "negative selection" via a microbead cocktail of antibodies against CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, and CD235a.  See Example 5- ¶ 0223. Evnin teaches that the CD33/CD3 tandem diabody-induced cytotoxicity was greater with negatively selected healthy donor T-cells than positively selected T-cells. See Example 5- ¶ 0223 and Figure 4.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Milone, Bedoya and Evnin and use antibodies against CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, and CD235a to select for CD3+ T-cells by removing CD3- cells because Bedoya teaches selecting for CD3+ T-cells, Bedoya teaches contacting the immune cells with at least CD25, CD14, and CD19 antibodies to remove T-regulatory or immune suppressive cells, and Evnin teaches that negative selection of CD3+ T-cells with antibodies against CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, and CD235a isolated T-cells with greater cytotoxicity.  Thus, one would have been motivated to use the negative antibody selection of Evnin to isolate CD3+ T cells with greater cytotoxic potential. 

Response to Arguments
10.	Applicant argues that claims 19-20 ultimately depend from independent claim 16. As discussed above, claim 16 is allowable over Milone or Bedoya. The Office cites Evnin as allegedly teaching the respective features of dependent claims 19-20. However, as discussed above, Evnin does not teach or suggest “removing the CD3/CD28 antibodies” before “contacting the population of T cells with an agent to enrich the CART cells,” as recited in claim 16. Thus, Evnin fails to remedy the deficiencies of Milone and Bedoya as noted above with regard to independent claim 16. Therefore, claims 19-20 are also allowable over the cited documents of 

Applicant’s arguments have been considered, but have not been found persuasive because Evnin does not need to teach or suggest “removing the CD3/CD28 antibodies” before “contacting the population of T cells with an agent to enrich the CAR T cells,” because Milone teaches removing the CD3/CD28 antibodies before contact with CD19 as set forth above. Additionally, it would have been obvious to remove the initial CD3/CD28 antibody treatment, even if it was not taught by Milone, so that it would not interfere with the rest of the re-stimulation experiment which was comparing different re-stimulation methods as set forth above.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained. 

11.	Claims 16-19 and 22-25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0137783 (Bedoya et al. May 18, 2017, effectively filed July 21, 2015), “Bedoya” for the reasons of record.
Bedoya teaches a method of activating and expanding T-cells expressing a CAR by contacting the T-cell with the CAR’s cognate ligand attached to a substrate.  See ¶¶ 0006-0009 00013, 0014, 0023 and 0024 and claims 1-4.  Bedoya teaches that the method is ex vivo.  See ¶¶ 0011 and claim 4. 
 Bedoya teaches expansion of CAR T cells with antigen stimulation wherein CD4+ and CD8 T cells are stimulated with CD3/CD28 coated magnetic beads on day 0, and transduced with CAR on day 1 using a bicistronic lentiviral vector expressing CAR along with eGFP using a 2A ribosomal skipping sequence. Cultures are re-stimulated with a cancer associated antigen as described.  See ¶¶ 0438, 0439 and 0598. 

	Bedoya teaches the CAR comprises an extracellular domain, a transmembrane domain, and an intracellular domain.  See Figure 1A and ¶¶ 0087-0108.
Bedoya teaches a CD19 CAR with a CD3 activation domain and 4-1BB or CD28 costimulatory domains.  See Figure 32A. 
Bedoya teaches that the CAR is an anti-CD19 CAR that binds to the extracellular domain of CD19.  See ¶¶ 0021, 0022 and 0249.  
	Bedoya teaches that the substrate includes plates and bead and the ligand is immobilized on the surface of the substrate.  See ¶¶ 0022-0024.  Bedoya teaches that the substrate includes magnetic beads. See ¶¶ 0060 and 0074.
Bedoya teaches activation and expansion of CD19 CAR T-cells.  Bedoya teaches CD4 or CD8 T cells are obtained from peripheral blood mononuclear cells.  Bedoya teaches CD19 CAR RNA is transfected into the cells by means of electroporation.  Bedoya teaches stimulating with CD19 immobilized on magnetic beads.  See ¶¶ 0038 and 0039, claims 1-4, Example 5 and Figures 28, 29, and 31.  The CD19 comprises the CD19 extracellular domain. 
Bedoya teaches a method for selecting or enriching for a CAR expressing cell is provided. The method includes contacting the CAR expressing cell with a CAR ligand as described herein; and selecting the cell on the basis of binding of the CAR ligand. See ¶¶ 0656. 
Bedoya teaches stimulation of the CAR T cells with the target agent enriches the cell population for certain types of T cells.  See ¶¶ 0220, Example 6 and Figure 34A-M. 
	Bedoya teaches that the cells are expanded at least 200-fold. See ¶¶ 0065.
	Bedoya teaches selecting the population of immune effector cells (T-cells and PBMC) by contacting the cells with CD3 conjugated beads and isolating the CD3+ T-cells and then transducing the cells with vectors to express the CD19 CAR.  ¶¶ 0014, 0015, 0144-0148, claims 1-4 and Figures 15 and 16.  Bedoya teaches that the cells T-cells are then activated by methods of the invention.  See ¶ 0146.  

	Bedoya teaches that CD 19 CAR contains the scFv FMC63 that recognizes human CD19.  See ¶ 0218. Bedoya teaches that human CD19 has the amino acid sequence of human CD19 can be found as UniProt/Swiss-Prot Accession No. P15391.  See ¶ 0248.  P15391 is identical to SEQ ID NO: 1. See the Appendix.
	Bedoya teaches stimulation of the T-cells with IL-2, IL-7 or IL-15.  See ¶¶ 0432-0433.
	Bedoya teaches that the expanded T cells are used for treatment. See ¶¶ 00335-0041 and 0050-0051. 
	Bedoya teaches as set forth, but does not teach removing the anti-CD3 and anti-CD28 antibodies before contacting the population of T-cells with the CD19 extracellular domain or specifically only using extracellular domain of CD19.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bedoya and remove the anti-CD3 and anti-CD28 antibodies before contacting the population of T-cells with the CD19 beads because Bedoya teaches  that  T cells can isolated by incubation with anti-CD3/anti-CD28 -conjugated beads for a time period sufficient for positive selection of the desired T cells and by simply shortening or lengthening the time T cells are allowed to bind to the CD3/CD28 beads and/or by increasing or decreasing the ratio of beads to T cells, subpopulations of T cells can be preferentially selected for or against at culture initiation or at other time points during the process.  Thus, one of skill in the art would have been motivated to remove the anti-CD3 and anti-CD28 antibodies before contacting the population of T-cells with the CD19 beads to control the subpopulation of T cells obtained. 
	Additionally, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bedoya and use the extracellular domain of human CD19 on magnetic beads for stimulation of the CAR T-cells because Bedoya teaches that the anti-CD19 CAR binds to the extracellular domain of human CD19 and using stimulation with CD19 on magnetic beads.  Thus, given that the anti-CD19 CAR binds to the extracellular domain of CD19 one of skill in the art would have been .

Response to Arguments
	12	Applicant argues that the rejection does not apply to new claims 16-19 and 22- 25.
Independent Claim 16
Applicant argues that claim 16 recites (newly added language underlined):
A method of in vitro expanding chimeric antigen receptor (CAR) T cells, the method comprising: obtaining T cells from a sample of peripheral blood mononuclear cells (PBMCs); activating the T cells using anti-CD3 and anti-CD28 antibodies to obtain activated T cells: transferring a nucleic acid sequence encoding the CAR to the activated T cells to obtain a population of T cells comprising CAR T cells: removing the anti-CD3 and anti-CD28 antibodies; and contacting the population of T cells with an agent to enrich the CAR T cells after removing the anti-CD3 and anti-CD28 antibodies, wherein the agent comprises an extracellular domain of CD19, and the CAR comprises a CD19 antigen binding domain, and wherein the antigen comprises the amino acid sequence of SEQ ID NO: 1.

Applicant argues that Bedoya describes a method of improving the efficacy and expansion of immune cells comprising a chimeric antigen receptor (CAR). However, as acknowledged by the Office, Bedoya does not teach or suggest “removing the anti-CD3 and anti-CD28 antibodies before contacting the population of T-cells with the CD19 extracellular domain or specifically only using extracellular domain of CD19.” Office Action, page 5. Accordingly, Bedoya does not teach or suggest “a method of in vitro expanding chimeric antigen receptor (CAR) T cells . . . activating the T cells using anti-CD3 and anti-CD28 antibodies ... and 

Applicant’s arguments have been considered, but have not been found persuasive.   Regarding the amendment Bedoya teaches that human CD19 has the amino acid sequence of human CD19 can be found as UniProt/Swiss-Prot Accession No. P15391.  See ¶ 0248.  P15391 is identical to SEQ ID NO: 1. See the Appendix.  
In response to Applicant's argument that the limitations are not recited in the order claimed, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all the references.  Rather, the test is what the combined teachings of the reference(s) would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Thus it would have been prima facie obvious at the time the invention was filed to combine the teachings of Bedoya and remove the anti-CD3 and anti-CD28 antibodies before contacting the population of T-cells with the CD19 beads because Bedoya teaches  that  T cells can isolated by incubation with anti-CD3/anti-CD28 -conjugated beads for a time period sufficient for positive selection of the desired T cells and by simply shortening or lengthening the time T cells are allowed to bind to the CD3/CD28 beads and/or by increasing or decreasing the ratio of beads to T cells, subpopulations of T cells can be preferentially selected for or against at culture initiation or at other time points during the process.  




Applicant’s arguments have been considered, but have not been found persuasive.  The teaching of alternative methods by Trickett or Li are not probative on the non-obviousness of the claimed invention as taught and suggested by Bedoya because the alternative methods do not teach away from the claimed method.  Whether or not the methods of Trickett or Li were conventional or not, they do not teach away from claimed invention as taught and suggested by Bedoya because they do not criticize, discredit, or otherwise discourage the claimed invention.  Thus, these arguments are not found persuasive. 



Applicant argues that additionally, as explained in the previous response, filed December 23, 2020, the claimed method is as effective as the conventional method of activating and expanding T cells, and the claimed method can prevent T cell exhaustion caused by continuous activation by anti-CD28. The Office alleges that the data do not show treatments with anti- CD3/CD28 beads alone or CD19 beads alone were inferior to the claimed method. Applicant respectfully submits that the claimed method resolves the problem of T cell exhaustion by removing the anti-CD3/28 beads, and the unexpected result, as shown by Applicant, is that removing anti-CD3/CD28 beads does not reduce the effectiveness of the activated and expanded CAR T cells. CD19 is used to enrich only the CAR T cells or specifically expand only CAR T cells. Using anti-CD3/CD28 beads alone will not enrich only the activated CAR T cells. Thus, Applicant has shown that the claimed method is more effective than using anti-CD3/CD28 beads alone or CD19 beads alone.
Applicant argues that for at least the reasons presented herein, Bedoya does not teach or suggest all the features of claim 16. Accordingly, Applicant respectfully requests the withdrawal of the § 103 rejection of claim 16.


Dependent Claims 17-19 and 22-25
Applicant argues that claims 17-19 and 22-25 ultimately depend from independent claim 16. As discussed above, claim 16 is allowable over the cited documents. Therefore, claims 17- 19, 22, 24, and 25 are allowable over the cited documents of record for at least their dependency from an allowable base claim, and also for the additional features that each recites. Accordingly, Applicant respectfully requests the withdrawal of the § 103 rejection of claims 17-19 and 22-25.

	Applicant’s arguments have been considered, but have not been found persuasive because Applicant is reiterating the arguments set forth above.  Thus, the rejection is maintained for the reasons set forth above. 

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0137783 (Bedoya et al. May 18, 2017, effectively filed July 21, 2015), “Bedoya” as applied to claims 16-19 and 22-25 above, and further in view of US 2018/0148507 A1 (Evnin et al May 31, 2018, effectively filed May 29, 2015), “Evnin” for the reasons of record.
Bedoya teaches as set forth above, but does not teach using the antibodies of claim 20, antibodies to CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, and CD235a, to obtain CD3+ cells. 
Evnin teaches CD3+ cells were isolated both by simple "positive enrichment" via use of CD3 microbeads as well as by more complex "negative selection" via a microbead cocktail of antibodies against CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, and CD235a.  See Example 5- ¶ 0223. Evnin teaches that the CD33/CD3 tandem diabody-induced cytotoxicity was greater with negatively selected healthy donor T-cells than positively selected T-cells. See Example 5- ¶ 0223 and Figure 4.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Bedoya and Evnin and use antibodies against CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, and CD235a to select for CD3+ T-cells by removing CD3- cells because Bedoya teaches selecting for CD3+ T-cells, Bedoya teaches contacting the immune cells with at least CD25, CD14, and CD19 antibodies to remove T-regulatory or immune suppressive cells, and Evnin teaches that negative selection of CD3+ T-cells with antibodies against CD14, CD15, CD16, CD19, CD34, CD36, CD56, CD123, and CD235a isolated T-cells with greater cytotoxicity.  Thus, one would have been motivated to use the negative antibody selection of Evnin to isolate CD3+ T cells with greater cytotoxic potential. 
Response to Arguments
	14.	Applicant argues that Claim 20 ultimately depends from independent claim 16. As discussed above, claim 16 is allowable over Bedoya. The Office cites Evnin as allegedly teaching the respective features of dependent claim 20. However, Evnin does not teach or suggest “a method of in vitro expanding of CAR T cells, the method comprising . . . removing 

Applicant’s arguments have been considered, but have not been found persuasive because Bedoya teaches, suggests, and makes obvious all of the limitations of independent claim 16 as set forth above.  Thus, Evnin does not need to teach or suggest the limitations of independent claim 16. Evnin is applied to teach the limitations of claim 20, which are obvious to use in combination with Bedoya for the reasons previously set forth and above. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 16-20 and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20-35 and 37-41 of co-pending Application No. 15/992,833 in further view of 2017/0137783 (Bedoya et al. May 18, 2017, effectively filed July 21, 2015), “Bedoya” and US 2018/0148507 A1 (Evnin et al May 31, 2018, effectively filed May 29, 2015), “Evnin”
The co-pending claims are drawn to:
A method of producing chimeric antigen receptor (CAR) T cells, the method comprising: providing T cells comprising a CAR and an exogenous nucleic acid encoding hTERT, an exogenous nucleic acid encoding SV40 large T antigen (SV40LT), or a combination thereof, 
Additionally, the claims are drawn a method for treating cancer, the method comprising administering an effective amount of the pharmaceutical composition comprising CAR T cells obtained by the method of claim 20 to a subject in need thereof.  
Claims 20-35 and 37-41 teach as set forth above, but do not teach all the limitations of 16-20 and 22-25.
Bedoya and Evnin teach as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the claims of ‘833, Bedoya and Evnin and use the methods of Bedoya and Evnin for enrichment and activation of T-cells in combination with the method of the claims of ‘833 because Bedoya and Evnin teach that the methods improve efficacy and expansion of the T-cells and improve T-cell cytotoxicity. See Bedoya-¶ 0006 and Evnin-¶ 0223. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
16.	Applicant argues that claims 16-25 stand provisionally rejected on the grounds of nonstatutory double patenting as allegedly being unpatentable over claims 20-35 and 37-40 of co-pending U.S. Patent Application No. 15/992,833 (‘833) further in view of Bedoya and Evnin.
Applicant argues that claims 16-25 stand provisionally rejected on the grounds of nonstatutory double patenting as allegedly being unpatentable over claims 20-42 of co-pending U.S. Patent Application No. 16/023,310 (‘310) further in view of Bedoya and Evnin.
Applicant argues that the claims of the co-pending U.S. Patent Applications ‘310 and ‘833 are directed to cells and methods of using the cells, respectively. The claims of co-pending U.S. Patent Application ‘310 are directed to cells comprising specific nucleic acid sequences encoding hTERT and/or SV40LT, and the claims of co-pending U.S. Patent Application ‘833 are directed to methods of using such cells. Thus, the claims of the co-pending applications are directed to different subject matters. Applicant respectfully requests the withdrawal of the provisional rejections.

Applicant’s arguments have been considered and are partially persuasive.  The nonstatutory double patenting over the claims 30, 31, and 33-56 of U.S. Patent Application No. 16/023,310 (‘310) is withdrawn in view Applicant’s arguments and the amendments of the ‘310 claims.  However, the rejection over the claims of the ‘833 application is maintained because the ‘833 claims are directed to methods of producing CAR-T cells and stimulating the with cells an extracellular domain of CD19.  This method would make the instant claims obvious in view of Bedoya and Evnin for the reasons of record.  Thus, the rejection over the ‘833 claims is maintained for the reasons of record. 
Conclusion
18.	All other objections and rejections recited in the Office Action of July 29, 2021 are withdrawn in view of Applicant’s arguments and amendments.
19.	No claims allowed.
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
21. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642


	


Alignment of SEQ ID NO: 1
RESULT 1
CD19_HUMAN
ID   CD19_HUMAN              Reviewed;         556 AA.
AC   P15391; A0N0P9; F5H635; Q96S68; Q9BRD6;
DT   01-APR-1990, integrated into UniProtKB/Swiss-Prot.
DT   13-NOV-2007, sequence version 6.
DT   16-OCT-2019, entry version 207.
DE   RecName: Full=B-lymphocyte antigen CD19;
DE   AltName: Full=B-lymphocyte surface antigen B4;
DE   AltName: Full=Differentiation antigen CD19;
DE   AltName: Full=T-cell surface antigen Leu-12;
DE   AltName: CD_antigen=CD19;
DE   Flags: Precursor;
GN   Name=CD19;
OS   Homo sapiens (Human).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
OC   Catarrhini; Hominidae; Homo.
OX   NCBI_TaxID=9606;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), AND VARIANTS VAL-174 AND
RP   HIS-514.
RX   PubMed=2459292; DOI=10.1084/jem.168.3.1205;
RA   Stamenkovic I., Seed B.;
RT   "CD19, the earliest differentiation antigen of the B cell lineage,
RT   bears three extracellular immunoglobulin-like domains and an Epstein-
RT   Barr virus-related cytoplasmic tail.";
RL   J. Exp. Med. 168:1205-1210(1988).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1), AND VARIANTS VAL-174 AND
RP   HIS-514.
RC   TISSUE=Tonsil;
RX   PubMed=2472450;
RA   Tedder T.F., Isaacs C.M.;
RT   "Isolation of cDNAs encoding the CD19 antigen of human and mouse B
RT   lymphocytes. A new member of the immunoglobulin superfamily.";
RL   J. Immunol. 143:712-717(1989).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND VARIANT VAL-174.
RX   PubMed=1375324; DOI=10.1128/mcb.12.6.2662;
RA   Kozmik Z., Wang S., Doerfler P., Adams B., Busslinger M.;
RT   "The promoter of the CD19 gene is a target for the B-cell-specific
RT   transcription factor BSAP.";
RL   Mol. Cell. Biol. 12:2662-2672(1992).
RN   [4]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND VARIANT VAL-174.
RC   TISSUE=Blood;
RX   PubMed=1370948; DOI=10.1007/bf00189519;
RA   Zhou L.J., Ord D.C., Omori S.A., Tedder T.F.;
RT   "Structure of the genes encoding the CD19 antigen of human and mouse B
RT   lymphocytes.";
RL   Immunogenetics 35:102-111(1992).
RN   [5]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND VARIANT VAL-174.
RX   PubMed=12215898; DOI=10.1038/sj.gene.6363906;
RA   Kuroki K., Tsuchiya N., Tsao B.P., Grossman J.M., Fukazawa T.,
RA   Hagiwara K., Kano H., Takazoe M., Iwata T., Hashimoto H., Tokunaga K.;
RT   "Polymorphisms of human CD19 gene: possible association with

RL   Genes Immun. 3:S21-S30(2002).
RN   [6]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE MRNA] (ISOFORM 2), AND VARIANT
RP   VAL-174.
RC   TISSUE=Spleen;
RX   PubMed=14702039; DOI=10.1038/ng1285;
RA   Ota T., Suzuki Y., Nishikawa T., Otsuki T., Sugiyama T., Irie R.,
RA   Wakamatsu A., Hayashi K., Sato H., Nagai K., Kimura K., Makita H.,
RA   Sekine M., Obayashi M., Nishi T., Shibahara T., Tanaka T., Ishii S.,
RA   Yamamoto J., Saito K., Kawai Y., Isono Y., Nakamura Y., Nagahari K.,
RA   Murakami K., Yasuda T., Iwayanagi T., Wagatsuma M., Shiratori A.,
RA   Sudo H., Hosoiri T., Kaku Y., Kodaira H., Kondo H., Sugawara M.,
RA   Takahashi M., Kanda K., Yokoi T., Furuya T., Kikkawa E., Omura Y.,
RA   Abe K., Kamihara K., Katsuta N., Sato K., Tanikawa M., Yamazaki M.,
RA   Ninomiya K., Ishibashi T., Yamashita H., Murakawa K., Fujimori K.,
RA   Tanai H., Kimata M., Watanabe M., Hiraoka S., Chiba Y., Ishida S.,
RA   Ono Y., Takiguchi S., Watanabe S., Yosida M., Hotuta T., Kusano J.,
RA   Kanehori K., Takahashi-Fujii A., Hara H., Tanase T.-O., Nomura Y.,
RA   Togiya S., Komai F., Hara R., Takeuchi K., Arita M., Imose N.,
RA   Musashino K., Yuuki H., Oshima A., Sasaki N., Aotsuka S.,
RA   Yoshikawa Y., Matsunawa H., Ichihara T., Shiohata N., Sano S.,
RA   Moriya S., Momiyama H., Satoh N., Takami S., Terashima Y., Suzuki O.,
RA   Nakagawa S., Senoh A., Mizoguchi H., Goto Y., Shimizu F., Wakebe H.,
RA   Hishigaki H., Watanabe T., Sugiyama A., Takemoto M., Kawakami B.,
RA   Yamazaki M., Watanabe K., Kumagai A., Itakura S., Fukuzumi Y.,
RA   Fujimori Y., Komiyama M., Tashiro H., Tanigami A., Fujiwara T.,
RA   Ono T., Yamada K., Fujii Y., Ozaki K., Hirao M., Ohmori Y.,
RA   Kawabata A., Hikiji T., Kobatake N., Inagaki H., Ikema Y., Okamoto S.,
RA   Okitani R., Kawakami T., Noguchi S., Itoh T., Shigeta K., Senba T.,
RA   Matsumura K., Nakajima Y., Mizuno T., Morinaga M., Sasaki M.,
RA   Togashi T., Oyama M., Hata H., Watanabe M., Komatsu T.,
RA   Mizushima-Sugano J., Satoh T., Shirai Y., Takahashi Y., Nakagawa K.,
RA   Okumura K., Nagase T., Nomura N., Kikuchi H., Masuho Y., Yamashita R.,
RA   Nakai K., Yada T., Nakamura Y., Ohara O., Isogai T., Sugano S.;
RT   "Complete sequencing and characterization of 21,243 full-length human
RT   cDNAs.";
RL   Nat. Genet. 36:40-45(2004).
RN   [7]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], AND VARIANT VAL-174.
RA   Livingston R.J., Shaffer T., McFarland I., Nguyen C.P., Stanaway I.B.,
RA   Rajkumar N., Johnson E.J., da Ponte S.H., Willa H., Ahearn M.O.,
RA   Bertucci C., Acklestad J., Carroll A., Swanson J., Gildersleeve H.I.,
RA   Nickerson D.A.;
RL   Submitted (OCT-2006) to the EMBL/GenBank/DDBJ databases.
RN   [8]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=15616553; DOI=10.1038/nature03187;
RA   Martin J., Han C., Gordon L.A., Terry A., Prabhakar S., She X.,
RA   Xie G., Hellsten U., Chan Y.M., Altherr M., Couronne O., Aerts A.,
RA   Bajorek E., Black S., Blumer H., Branscomb E., Brown N.C., Bruno W.J.,
RA   Buckingham J.M., Callen D.F., Campbell C.S., Campbell M.L.,
RA   Campbell E.W., Caoile C., Challacombe J.F., Chasteen L.A.,
RA   Chertkov O., Chi H.C., Christensen M., Clark L.M., Cohn J.D.,
RA   Denys M., Detter J.C., Dickson M., Dimitrijevic-Bussod M., Escobar J.,
RA   Fawcett J.J., Flowers D., Fotopulos D., Glavina T., Gomez M.,
RA   Gonzales E., Goodstein D., Goodwin L.A., Grady D.L., Grigoriev I.,
RA   Groza M., Hammon N., Hawkins T., Haydu L., Hildebrand C.E., Huang W.,
RA   Israni S., Jett J., Jewett P.B., Kadner K., Kimball H., Kobayashi A.,
RA   Krawczyk M.-C., Leyba T., Longmire J.L., Lopez F., Lou Y., Lowry S.,
RA   Ludeman T., Manohar C.F., Mark G.A., McMurray K.L., Meincke L.J.,
RA   Morgan J., Moyzis R.K., Mundt M.O., Munk A.C., Nandkeshwar R.D.,
RA   Pitluck S., Pollard M., Predki P., Parson-Quintana B., Ramirez L.,

RA   Salamov A., Saunders E.H., Scott D., Shough T., Stallings R.L.,
RA   Stalvey M., Sutherland R.D., Tapia R., Tesmer J.G., Thayer N.,
RA   Thompson L.S., Tice H., Torney D.C., Tran-Gyamfi M., Tsai M.,
RA   Ulanovsky L.E., Ustaszewska A., Vo N., White P.S., Williams A.L.,
RA   Wills P.L., Wu J.-R., Wu K., Yang J., DeJong P., Bruce D.,
RA   Doggett N.A., Deaven L., Schmutz J., Grimwood J., Richardson P.,
RA   Rokhsar D.S., Eichler E.E., Gilna P., Lucas S.M., Myers R.M.,
RA   Rubin E.M., Pennacchio L.A.;
RT   "The sequence and analysis of duplication-rich human chromosome 16.";
RL   Nature 432:988-994(2004).
RN   [9]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA], AND VARIANT VAL-174.
RA   Mural R.J., Istrail S., Sutton G.G., Florea L., Halpern A.L.,
RA   Mobarry C.M., Lippert R., Walenz B., Shatkay H., Dew I., Miller J.R.,
RA   Flanigan M.J., Edwards N.J., Bolanos R., Fasulo D., Halldorsson B.V.,
RA   Hannenhalli S., Turner R., Yooseph S., Lu F., Nusskern D.R.,
RA   Shue B.C., Zheng X.H., Zhong F., Delcher A.L., Huson D.H.,
RA   Kravitz S.A., Mouchard L., Reinert K., Remington K.A., Clark A.G.,
RA   Waterman M.S., Eichler E.E., Adams M.D., Hunkapiller M.W., Myers E.W.,
RA   Venter J.C.;
RL   Submitted (JUL-2005) to the EMBL/GenBank/DDBJ databases.
RN   [10]
RP   NUCLEOTIDE SEQUENCE [MRNA] (ISOFORM 1).
RC   TISSUE=B-cell;
RX   PubMed=15489334; DOI=10.1101/gr.2596504;
RG   The MGC Project Team;
RT   "The status, quality, and expansion of the NIH full-length cDNA
RT   project: the Mammalian Gene Collection (MGC).";
RL   Genome Res. 14:2121-2127(2004).
RN   [11]
RP   FUNCTION, SUBCELLULAR LOCATION, AND TISSUE SPECIFICITY.
RX   PubMed=2463100; DOI=10.1016/0008-8749(89)90385-7;
RA   de Rie M.A., Schumacher T.N., van Schijndel G.M., van Lier R.A.,
RA   Miedema F.;
RT   "Regulatory role of CD19 molecules in B-cell activation and
RT   differentiation.";
RL   Cell. Immunol. 118:368-381(1989).
RN   [12]
RP   INTERACTION WITH CR2, AND SUBCELLULAR LOCATION.
RX   PubMed=1702139; DOI=10.1084/jem.173.1.55;
RA   Matsumoto A.K., Kopicky-Burd J., Carter R.H., Tuveson D.A.,
RA   Tedder T.F., Fearon D.T.;
RT   "Intersection of the complement and immune systems: a signal
RT   transduction complex of the B lymphocyte-containing complement
RT   receptor type 2 and CD19.";
RL   J. Exp. Med. 173:55-64(1991).
RN   [13]
RP   IDENTIFICATION IN A COMPLEX WITH CR2; CD81 AND IFITM1, AND SUBCELLULAR
RP   LOCATION.
RX   PubMed=1383329;
RA   Bradbury L.E., Kansas G.S., Levy S., Evans R.L., Tedder T.F.;
RT   "The CD19/CD21 signal transducing complex of human B lymphocytes
RT   includes the target of antiproliferative antibody-1 and Leu-13
RT   molecules.";
RL   J. Immunol. 149:2841-2850(1992).
RN   [14]
RP   FUNCTION, AND SUBCELLULAR LOCATION.
RX   PubMed=1373518; DOI=10.1126/science.1373518;
RA   Carter R.H., Fearon D.T.;
RT   "CD19: lowering the threshold for antigen receptor stimulation of B
RT   lymphocytes.";
RL   Science 256:105-107(1992).

RP   PHOSPHORYLATION, AND INTERACTION WITH LYN.
RX   PubMed=7687428; DOI=10.1006/bbrc.1993.1807;
RA   Roifman C.M., Ke S.;
RT   "CD19 is a substrate of the antigen receptor-associated protein
RT   tyrosine kinase in human B cells.";
RL   Biochem. Biophys. Res. Commun. 194:222-225(1993).
RN   [16]
RP   PHOSPHORYLATION.
RX   PubMed=7687539; DOI=10.1002/j.1460-2075.1993.tb05930.x;
RA   Chalupny N.J., Kanner S.B., Schieven G.L., Wee S., Gilliland L.K.,
RA   Aruffo A., Ledbetter J.A.;
RT   "Tyrosine phosphorylation of CD19 in pre-B and mature B cells.";
RL   EMBO J. 12:2691-2696(1993).
RN   [17]
RP   INTERACTION WITH PHOSPHATIDYLINOSITOL 3-KINASE 85 KDA REGULATORY
RP   SUBUNIT PIK3R, PHOSPHORYLATION AT TYR-500 AND TYR-531, AND MUTAGENESIS
RP   OF TYR-500 AND TYR-531.

  Query Match             100.0%;  Score 1604;  DB 1;  Length 556;
  Best Local Similarity   100.0%;  
  Matches  291;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPPPRLLFFLLFLTPMEVRPEEPLVVKVEEGDNAVLQCLKGTSDGPTQQLTWSRESPLKP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPPPRLLFFLLFLTPMEVRPEEPLVVKVEEGDNAVLQCLKGTSDGPTQQLTWSRESPLKP 60

Qy         61 FLKLSLGLPGLGIHMRPLAIWLFIFNVSQQMGGFYLCQPGPPSEKAWQPGWTVNVEGSGE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FLKLSLGLPGLGIHMRPLAIWLFIFNVSQQMGGFYLCQPGPPSEKAWQPGWTVNVEGSGE 120

Qy        121 LFRWNVSDLGGLGCGLKNRSSEGPSSPSGKLMSPKLYVWAKDRPEIWEGEPPCLPPRDSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LFRWNVSDLGGLGCGLKNRSSEGPSSPSGKLMSPKLYVWAKDRPEIWEGEPPCLPPRDSL 180

Qy        181 NQSLSQDLTMAPGSTLWLSCGVPPDSVSRGPLSWTHVHPKGPKSLLSLELKDDRPARDMW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NQSLSQDLTMAPGSTLWLSCGVPPDSVSRGPLSWTHVHPKGPKSLLSLELKDDRPARDMW 240

Qy        241 VMETGLLLPRATAQDAGKYYCHRGNLTMSFHLEITARPVLWHWLLRTGGWK 291
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VMETGLLLPRATAQDAGKYYCHRGNLTMSFHLEITARPVLWHWLLRTGGWK 291